Title: To Alexander Hamilton from James McHenry, 24 October 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department, Trenton, 24 October 1799.
          
          I received your letter dated the 23rd. instant this morning.
          On the 24th. April last, I advised you that the Services of Captain Elliott, who was then with his Company in Northampton County, were indispensible to make drafts for Cannon, and to superintend a Laboratory, which it was intended to commence without loss of time, and prayed you to direct Captain McClellan or some other Captain of the same Corps, to relieve him.
          Captain Elliott has since been employed, on the objects designated, & for some time stationed at the intended Site for the Laboratory, an establishment deemed of primary importance to our Military affairs, and for the Buildings necessary to which, including Powder Magazines, considerable quantities of Materials have been collected as well as some progress made in the erections.
          I have considered this Officer, and so informed him, to be detached for special purposes which were to be directed by me, that he therefore was for such objects, under my particular orders, and would not be removed without my consent for any other service purely military, nor charged with duties, by his Commanding Officer incompatible with the operations I had assigned him. I mention these circumstances to shew you, that it was natural Captain Elliott should under the impression made upon him, by my communication, and the nature of his employ at present, consider it peculiarly proper to make his representation directly to me, exhibitting the number of Men, which in his opinion would be required as a Guard for the Public property placed under his care, and to assist in Laboratory preparations—and that he should do so immediately upon being informed, the Men already with him were ordered to join their Company, and ordered to a considerable distance.
          I enclose a Copy of Captain Elliott’s letter to me dated the 22nd. inst. at this City, where his solicitude had occasioned him to repair. It details reasons, which he no doubt supposes are founded on military delicacy, as well on others, for wishing that Men of his own Company should be placed with him. If he has failed in respect to his Commanding Officer, or any duty he should have known and complied with, I shall upon your signifying it, should any interference be necessary, do whatever may be proper to prevent abberrations in future.
          As the only object in view is to obtain a protection to the public property under Capt. Elliott’s care, and such a number of Men as may be best qualified to assist him in Laboratory preparations, you will be pleased to direct Twenty five Men to repair to the public works upon the Schuylkill and the Officer to take his orders from me.
          I am Sir, with great respect, Your obedt servant,
          
            James McHenry
          
          Major General Alexander Hamilton.
        